Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered May 28, 2003, which revoked defendant’s probation and imposed a sentence of imprisonment.
In satisfaction of a three-count indictment, defendant pleaded guilty to driving while intoxicated as a felony and was to receive a sentence of five years of probation. County Court admonished defendant to cooperate with the Probation Department prior to sentencing and, when he did not, his probation was modified to include an additional 200 hours of community service at the time he was sentenced in August 1999. In August 2000, defendant admitted to violating certain conditions of his probation and his probation was further modified to include three months of electronic monitoring. In January 2001, after he admitted to additional violations of his probation, his probation was again modified to include 120 days in jail on an intermittent basis. Following further probation violations in 2002 and 2003, a declaration of delinquency and an amended declaration of delinquency were issued, and defendant entered a plea admitting to certain violations. Under the terms of the plea agreement, defendant’s probation was to be revoked and he was to be sentenced to 1 to 3 years in prison on the original charge, which was a class E felony due to a prior conviction. Prior to sentencing, defendant moved pursuant to CPL 220.60 (3) to withdraw his guilty plea. County Court summarily denied the motion and sentenced him in accordance with the plea agreement. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, *820the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.